PER CURIAM.
Upon consideration of the stipulation of counsel for respective parties, and good cause therefor appearing, it is ordered that the above cause be and hereby is remanded to the District Court of the United States for the Southern District of California, Central Division, before the Honorable Leon R. Yankwich, Judge presiding, with instructions to take further proceedings in the said District Court in accordance with the decision of the Supreme Court of the United States in Billings v. Truesdell, 64 S.Ct. 737, that a decree be filed and entered accordingly and that the mandate of this Court in this cause issue forthwith.